Supreme Court of Florida
                                  ____________

                                  No. SC17-1533
                                  ____________


 IN RE: AMENDMENTS TO FLORIDA RULE OF CIVIL PROCEDURE
                 1.570 AND FORM 1.914.

                                  [May 31, 2018]

PER CURIAM.

      This matter is before the Court for consideration of proposed amendments to

the Florida Rules of Civil Procedure. We have jurisdiction. See art. V, § 2(a), Fla.

Const. The Civil Procedure Rules Committee (Committee) has filed an out-of-

cycle report proposing amendments to existing rule 1.570 (Enforcement of Final

Judgments), the renumbering of existing form 1.914 (Execution), and the adoption

of new forms 1.914(b) (Notice to Appear) and 1.914(c) (Affidavit of Claimant in

Response to Notice to Appear). See Fla. R. Jud. Admin. 2.140(e). The Committee

explains that it has proposed these amendments in response to 2016 statutory

amendments.1



       1. See generally ch. 2016-33, Laws of Fla. (amending chapter 56, Florida
Statutes).
      The Committee published its proposals for comment prior to filing them

with the Court and received one comment regarding its proposed amendments to

rule 1.570. Upon consideration of the comment, the Committee did not alter its

proposals. After the Committee’s proposals were filed, the Court published them

for comment; one comment was filed by Robert T. Koehler, d/b/a Florida Notary

Academy, addressing proposed new form 1.914(c) (Affidavit of Claimant in

Response to Notice to Appear).

      Having considered the Committee’s report and the comments filed with the

Committee and the Court, we hereby adopt the proposed amendments to the

Florida Rules of Civil Procedure and Forms, with a modification. The

amendments are discussed below.

      Rule 1.570 (Enforcement of Final Judgments) is amended to add subdivision

(e), governing proceedings supplementary to execution of an unsatisfied judgment

or judgment lien. The Committee proposed adding subdivision (e) with the

following language:

                   (e) Proceedings Supplementary. The holder of
            an unsatisfied judgment or judgment lien is entitled to
            conduct proceedings supplementary to execution and
            related discovery, as provided by chapter 56, Florida
            Statutes. Notices to Appear and supplemental complaints
            in proceedings supplementary must be served as provided
            by law and rules of procedure for service of process.




                                      -2-
However, due to our concerns over some of the language employed by the

Committee in the proposed rule, and the use of phrases not defined in either the

Florida Rules of Civil Procedure generally or specifically in rule 1.570, we modify

the proposed new subdivision to read as follows, and adopt it with this

modification:

                   (e) Proceedings Supplementary. Proceedings
             supplementary to execution and related discovery shall
             proceed as provided by chapter 56, Florida Statutes.
             Notices to Appear, as defined by law, and supplemental
             complaints in proceedings supplementary must be served
             as provided by the law and rules of procedure for service
             of process.

      We also renumber form 1.914 (Execution) to 1.914(a), and adopt new forms

1.914(b) (Notice to Appear) and 1.914(c) (Affidavit of Claimant in Response to

Notice to Appear), as proposed by the Committee. New form 1.914(b) is adopted

in response to 2016 amendments to section 56.29(2), Florida Statutes, which

require a court in some circumstances to issue a “Notice to Appear” to a judgment

debtor, as defined in that section, or third-party holder of the judgment debtor’s

property. Ch. 2016-33, § 18, at 6-7, Laws of Fla. Additionally, new form 1.914(c)

is adopted for use as the affidavit that a claimant of property is required to file with

the court in response to a Notice to Appear under section 56.29(2), Florida Statutes

(2017).




                                          -3-
      Accordingly, the Florida Rules of Civil Procedure and Forms are amended

as reflected in the appendix to this opinion. New language is indicated by

underscoring; deletions are indicated by struck-through type. The amendments

shall become effective July 1, 2018, at 12:01 a.m.

      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, POLSTON, and
LAWSON, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE
EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Florida Rules of Civil Procedure

Honorable Rodolfo Armando Ruiz, Chair, Civil Procedure Rules Committee,
Miami Florida; Joshua E. Doyle, Executive Director, and Mikalla Andies Davis,
Staff Liaison, The Florida Bar, Tallahassee, Florida,

      for Petitioner

Robert T. Koehler, Florida Notary Academy, Tampa, Florida,

      Responding with comments




                                       -4-
                                  APPENDIX

RULE 1.570.       ENFORCEMENT OF FINAL JUDGMENTS

      (a) – (d)   [No change]

      (e) Proceedings Supplementary. Proceedings supplementary to execution
and related discovery shall proceed as provided by chapter 56, Florida Statutes.
Notices to Appear, as defined by law, and supplemental complaints in proceedings
supplementary must be served as provided by the law and rules of procedure for
service of process.

                                Committee Notes
      1980 Amendment. [No change]
     2018 Amendment. Subdivision (e) has been added to address legislative
amendments to chapter 56, Florida Statutes (2016).




                                       5
FORM 1.914(a).           EXECUTION

                                              EXECUTION
THE STATE OF FLORIDA:
To Each Sheriff of the State:

        YOU ARE COMMANDED to levy on the property subject to execution of ………. in
the sum of $.......... with interest at .....% a year from .....(date)....., until paid and to have this writ
before the court when satisfied.

        DATED on ................
                                                           (Name of Clerk)
                                                           As Clerk of the Court
                                                           By
                                                           As Deputy Clerk

FORM 1.914(b).           NOTICE TO APPEAR

                                         NOTICE TO APPEAR

        TO …..(name of third party).....
         YOU ARE NOTIFIED that, pursuant to section 56.29, Florida Statutes, proceedings
supplementary to satisfy a judgment by application of the following:.....(identify the property, debt,
or other obligation due to the judgment debtor)..... in ……….County, Florida have been initiated
against you by .....(name of judgment creditor)…… You are required to serve an affidavit
.....date..... stating that the [property] [debt] [other obligation] belongs to you. The affidavit must
include any fact or legal defense opposing the application of the [property] [debt] [other obligation]
toward the satisfaction of the judgment on …..(name of the judgment creditor, or its attorney, and
his/her/its address)……You must file the original affidavit with the clerk of this court either before
service on the judgment creditor or immediately thereafter. Legal defenses need not be filed under
oath but must be served contemporaneously with the affidavit.
        If any of your property has been levied on and you choose to oppose the application of
the property to be applied toward the satisfaction of the judgment, then you must furnish a bond
with surety to be approved by the officer in favor of the judgment creditor. The amount of the
bond must be double the value of the goods claimed as the value is fixed by the officer and
conditioned to deliver said property on demand of said officer if it is adjudged to be the property
of the judgment debtor and to pay the judgment creditor all damages found against you if it
appears that the claim was interposed for the purpose of delay.

     YOU HAVE A RIGHT TO A TRIAL BY JURY TO DETERMINE THE RIGHT
TO THE [PROPERTY, DEBT OR OTHER OBLIGATION DUE TO THE JUDGMENT
DEBTOR]. YOU ARE ENTITLED TO DISCOVERY UNDER THE FLORIDA RULES
OF CIVIL PROCEDURE. IF THE COURT OR JURY DETERMINES THAT THE
[PROPERTY] [DEBT] [OTHER OBLIGATION] BELONGS TO THE JUDGMENT
DEBTOR AND IS SUBJECT TO APPLICATION TOWARD THE SATISFACTION OF

                                                      6
ITS JUDGMENT, THEN YOU MAY BE ORDERED TO .....(PAY DAMAGES TO THE
JUDGMENT CREDITOR OR SURRENDER THE PROPERTY OR OTHER
OBLIGATION DUE TO THE JUDGMENT DEBTOR TO THE JUDGMENT
CREDITOR)……

         ORDERED at ………., Florida, on..... (date) …..

                                                       ______________________
                                                       Judge
FORM 1.914(c).         AFFIDAVIT OF CLAIMANT IN RESPONSE TO NOTICE TO
                       APPEAR

              AFFIDAVIT OF CLAIMANT IN RESPONSE TO NOTICE TO APPEAR
        BEFORE ME, the undersigned authority, appeared…..(name of claimant or claimant’s
agent)....., who, after being first duly sworn, deposes and states, under penalty of perjury:
         1.     I am the ……..(claimant, or identify relationship to claimant)……
         2.     I (or claimant) was served with a Notice to Appear on…..(date)……
        3.      I (or claimant) own(s) and am/is entitled to possession of…..(describe the property,
debt, or other obligation due to the judgment debtor identified in the Notice to Appear)..…
       4.     This property should not be applied to satisfy the judgment because…..(state all
reasons why the property, debt, or other obligation due to the judgment debtor identified in the
Notice to Appear should not be applied to satisfy the judgment)……
         5.     (Select a or b)
                a.     I (or claimant) request(s) a trial by jury on all issues so triable.
                b.     I (or claimant) request(s) a non-jury trial on all issues.




FURTHER AFFIANT SAYETH NAUGHT.


Dated:
                                                       Signature of Affiant
                                                       Printed Name:________________________



STATE OF ________________________________
COUNTY OF ______________________________

                                                  7
       Sworn to or affirmed and signed before me on this ___ day of ____________________,
20___ by (name of affiant)_________________________, who is personally known to me or who
has produced _____________________, as identification and who did take an oath.




                                                     NOTARY PUBLIC, STATE OF
                                                     .....(Print, Type or Stamp Commissioned
                                                     Name of Notary Public) .....


                                        Committee Notes
        1980 Amendment. The description of the property to be levied on has to be made
general so it encompasses all property subject to execution under section 56.061, Florida Statutes
(1979).

        2018 Adoption. Form 1.914(c) is used by a claimant to respond to a Notice to Appear
under section 56.29(2), Florida Statutes. Legal defenses need not be filed under oath, but must be
served contemporaneously with the affidavit. If the claimant’s property has already been levied
upon, he or she may obtain possession of the property by filing with the officer having the
execution a copy of this affidavit and by furnishing the officer a bond with surety, as set forth in
section 56.16, Florida Statutes.




                                                 8